IN THE
                        TENTH COURT OF APPEALS

                              No. 10-17-00269-CR

KENDRICK DE ANDRE HOWARD,
                                                        Appellant
v.

THE STATE OF TEXAS,
                                                        Appellee


                         From the 12th District Court
                            Walker County, Texas
                            Trial Court No. 27,802


                         MEMORANDUM OPINION


      Kendrick Howard entered a plea of guilty to the offense of fraudulent use or

possession of identifying information. TEX. PENAL CODE ANN. § 32.51 (West 2016). The

trial court deferred an adjudication of guilt and placed Howard on community

supervision for two years. On March 16, 2017, the State filed a motion to revoke

community supervision and adjudicate alleging Howard violated several of the terms

and conditions of his community supervision. The trial court found that Howard

violated Conditions 1 and 18 of his community supervision, adjudicated Howard guilty
of the offense of fraudulent use or possession of identifying information, and assessed

punishment at two years confinement in a state jail facility. We affirm.

       In two issues on appeal, Howard argues that the trial court abused its discretion

in finding that there was sufficient evidence to support a finding of true to the allegation

he violated the terms and conditions of his community supervision. The Court of

Criminal Appeals has held that the State must prove a violation of community

supervision by a preponderance of the evidence and that proof of any one of the alleged

violations is sufficient to uphold the trial court's decision to revoke community

supervision. Cardona v. State, 665 S.W.2d 492, 493 (Tex. Crim. App. 1984) (burden of proof

is by preponderance of the evidence); Moore v. State, 605 S.W.2d 924, 926 (Tex. Crim. App.

1980) ("one sufficient ground for revocation will support the court's order to revoke

probation"). We review a trial court's decision to revoke community supervision under

an abuse of discretion standard. Cardona v. State, 665 S.W.2d at 493.

       In the second issue, Howard argues that the trial court abused its discretion in

finding that the evidence was sufficient to sustain a finding of true that he violated

Condition 18 of his community supervision. Condition 18 required Howard to perform

80 hours of community supervision at an organization or agency approved by the court

and designated by the supervision officer.

       Howard’s supervision officer testified at the hearing that Howard only completed

1.5 hours of community supervision. The supervision officer testified that Howard


Howard v. State                                                                       Page 2
reported performing 55 hours of community supervision, but those hours were not

verified by the community service coordinator.              The coordinator called the

superintendent where Howard claimed to have performed the hours, and the

superintendent did not have Howard’s name in the community supervision book and

informed the coordinator that the signature on the card reporting the hours did not

appear to be his signature. Howard testified at the hearing that he did not lie when

reporting his community supervision hours and that there was confusion concerning his

hours. Howard did not testify, however, that he performed the 80 hours of community

service as required by his community supervision. The trial court is the sole judge of the

credibility of the witnesses and the weight given to their testimony at a hearing to revoke

community supervision and the evidence is reviewed in the light most favorable to the

trial court's ruling. Cardona v. State, 665 S.W.2d at 493; Garrett v. State, 619 S.W.2d 172,

174 (Tex. Crim. App. 1981). We find that the trial court did not abuse its discretion in

revoking Howard’s community supervision. We overrule the second issue on appeal.

Because proof of any one of the alleged violations is sufficient to uphold the trial court's

decision to revoke community supervision, we need not address Howard’s first issue.

TEX. R. APP. P. 47.1.

       We affirm the trial court’s judgment.



                                          TOM GRAY
                                          Chief Justice

Howard v. State                                                                       Page 3
Before Chief Justice Gray,
       Justice Davis, and
       Senior Justice Scoggins1
Affirmed
Opinion delivered and filed February 13, 2019
Do not publish
[CR25]




1The Honorable Al Scoggins, Senior Justice of the Tenth Court of Appeals, sitting by assignment of the
Chief Justice of the Texas Supreme Court. See TEX. GOV’T CODE ANN. §§ 74.003, 75.002, 75.003 (West 2013).

Howard v. State                                                                                   Page 4